DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 27 February 2020 and 20 October 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, lines 2-3, “is provided” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
	In par. [0036], line 4, “26” should be changed to --27--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “115” (Figure 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, line 3, “a” (before “brake”) should be changed to --the-- (to imbue proper antecedent basis practice - see claim 1 reciting “brake system”).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 

	In reference to claim 15
Step 2A, prong 1 - the claim recite(s) “a predefined minimum capacity of the backup battery for providing restart power is determined in a prior step of calculating an amount of energy necessary to turn an aerodynamic rotor of 19the wind turbine into the wind and to release brakes of the brake system and/or to operate a lubricant pump of the journal bearing”, which is a judicial exception since it is a mathematical concept (i.e., a mathematical calculation - see MPEP 2106.04(a)(2)(I)(C) stating “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the ‘mathematical concepts’ grouping” and “a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation”). 
Step 2A, prong 2 and Step 2B - the claim does not include additional limitations above those directed towards the judicial exception and, thus, does not include limitations that integrate the judicial exception into a practical application and/or additional elements that results in significantly more than the judicial exception
Accordingly, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a brake system of the journal bearing” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In this instance, the disclosure indicates that the only brake system 23 is associated with shaft 20, not a journal bearing (which is between housing 21 and shaft 20). Due to an identical instance, this rejection also applies to claims 9 and 14. Due to dependency, this rejection also applies to claims 2-8, 11-13, and 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
claim 13 fails to include all of the limitations of the claim upon which it depends since it excludes all limitations other than “backup battery”. 
As the Federal Circuit treats non-compliance with 35 U.S.C. 112(d) as a patentability issue, it is considered more appropriate to treat a claim that does not comply with 35 U.S.C. 112(d) by rejecting the claim under 35 U.S.C. 112(d) rather than by objecting to such claim under 37 CFR 1.75(c) as provided for in MPEP 608.01(n)(II). See Pfizer Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edenfield (US 2011/0291416; cited in an IDS).

In reference to claim 1 (as far as it is clear and definite)
Edenfield discloses:
A bearing protection arrangement of a journal bearing arranged between a housing and a rotary component of a wind turbine (Note: When reading the preamble in the context of the entire claim, the recitation “bearing protection… of a journal bearing arranged between a housing and rotary component of a wind turbine” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), the bearing protection arrangement comprises comprising:
a wind speed monitor (i.e., the assembly of (1) subsystems of a wind sensor that determines the wind speed, and (2) wake-up module 15)(note: see par. [0018] stating “In case of a grid loss and low wind speeds a portion 19 of the control unit 6 may be placed in standby or sleep mode in order to save energy of the energy storing unit 9. Once wind speeds pick up, a wake-up module 15 wakes up the portion 19…”, which associates actions taken by the various systems as based on wind speed and, thus, implies the presence of a wind speed sensor) arranged to monitor wind speed in a vicinity of the wind turbine and to generate a wake-up signal (i.e., the signal generated by wake-up module 15) when the wind speed exceeds a pre-defined minimum (see par. [0018] stating “Once wind speed picks up, a wake-up module 15 wakes up the portion 19”); and
a mode switch module (i.e., the subsystem(s) responsible for (1) placing “a portion 19 of the control unit 6… in standby or sleep mode” and (2) communicating information from wake-up module 15 to portion 19 when “wake-up module 15 wakes up the portion 19” - see par. [0018]) of a backup battery (i.e., the assembly of the battery of energy storing unit 9 and portion 19 of the control unit 6)(note: see par. [0018] stating “The energy storing unit comprises preferably a rechargeable battery”) arranged to provide restart power to a number of auxiliaries of the wind turbine including at least a brake system of the journal bearing (note: “arranged to provide restart power to a number of auxiliaries of the wind turbine including at least a brake system of the journal bearing” is considered as statement of intended use that does not structurally limit the claimed invention since Applicant’s disclosure indicates that “auxiliaries” / “brake system” are external to the claimed invention characterized as “A bearing protection arrangement” - i.e., Applicant’s disclosed (see par. [0036]) bearing protection arrangement includes wind speed monitor 10 and mode switch module 11 and is disclosed as for use with, not including, auxiliaries and/or a brake system)(note: “brake system” is considered as distinct from “journal bearing” - see corresponding indefiniteness rejection), the mode switch module being configured to switch (i.e., by placing portion 19 into standby or sleep mode) the backup battery from a normal-power mode (i.e., the combination of self-sustaining mode of operation and normal mode of operation - see par. [0018])(note: “normal-power mode” is broad / non-specific and, thus, permissive of multiple sub-modes) into a low-power mode (i.e., standby / sleep mode - see par. [0018]) to conserve sufficient restart power after low wind-speed conditions (note: “to conserve sufficient restart power after low wind-speed conditions” is considered as a statement of intended use/result that does not structurally limit the claimed invention since it merely specifies a desired effect resulting from “switch the backup battery from a normal-power mode into a low-power mode”), and to switch (via wake-up module 15) the backup battery from the low-power mode into a normal-power mode (i.e., specifically, the self-sustaining mode of operation of the identified/claimed “normal-power mode”- see par. [0018]) in response to the wake-up signal.

In reference to claim 9 (as far as it is clear and definite)
Edenfield discloses:
The bearing protection arrangement according to claim 1, wherein the backup battery is arranged to provide restart power to a brake system of the journal bearing (note: “arranged to provide restart power to a brake system of the journal bearing” is considered as statement of intended use that does not structurally limit the claimed invention since Applicant’s disclosure indicates that “brake system” is external to the claimed invention characterized as “A bearing protection arrangement” - i.e., Applicant’s disclosed (see par. [0036]) bearing protection arrangement includes wind speed monitor 10 and mode switch module 11 and is disclosed as for use with, not including, a brake system).

In reference to claim 10
Edenfield discloses:
The bearing protection arrangement according to claim 1, wherein the backup battery is arranged to provide restart power to a lubricant pump arrangement of the journal bearing (note: “arranged to provide restart power to a lubricant pump arrangement of the journal bearing” is considered as statement of intended use that does not structurally limit the claimed invention since Applicant’s disclosure indicates that “lubricant pump arrangement” is external to the claimed invention characterized as “A bearing protection arrangement” - i.e., Applicant’s disclosed (see par. [0036]) bearing protection arrangement includes wind speed monitor 10 and mode switch module 11 and is disclosed as for use with, not including, a lubricant pump arrangement). 

In reference to claim 11
Edenfield discloses:
The bearing protection arrangement according to claim 1, wherein the backup battery is arranged to provide restart power to a yaw system of the wind turbine (note: “arranged to provide restart power to a yaw system of the wind turbine” is considered as statement of intended use that does not structurally limit the claimed invention since Applicant’s disclosure indicates that “yaw system” is external to the claimed invention characterized as “A bearing protection arrangement” - i.e., Applicant’s disclosed (see par. [0036]) bearing protection arrangement includes wind speed monitor 10 and mode switch module 11 and is disclosed as for use with, not including, a yaw system). 

In reference to claim 14 (as far as it is clear and definite)
Edenfield discloses:
A method of protecting a journal bearing of a wind turbine during standstill (Note: When reading the preamble in the context of the entire claim, the recitation “protecting a journal bearing of a wind turbine during standstill” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), the method comprising:  
providing a wind speed monitor (i.e., the assembly of (1) subsystems of a wind sensor that determines the wind speed, and (2) wake-up module 15)(note: see par. [0018] stating “In case of a grid loss and low wind speeds a portion 19 of the control unit 6 may be placed in standby or sleep mode in order to save energy of the energy storing unit 9. Once wind speeds pick up, a wake-up module 15 wakes up the portion 19…”, which associates actions taken by the various systems as based on wind speed and, thus, implies the presence of a wind speed sensor) to measure wind speed in the a vicinity of the wind turbine and to generate a wake-up signal (i.e., the signal generated by wake-up module 15) when the wind speed exceeds a pre-defined minimum (see par. [0018] stating “Once wind speed picks up, a wake-up module 15 wakes up the portion 19”);
providing a backup battery (i.e., the assembly of the battery of energy storing unit 9 and portion 19 of the control unit 6)(note: see par. [0018] stating “The energy storing unit comprises preferably a rechargeable battery”) to provide restart power to a number of auxiliaries of the wind turbine including at least a brake system of the journal bearing (note: “to provide restart power to a number of auxiliaries of the wind turbine including at least a brake system of the journal bearing” is considered as statement of intended use of “backup battery”)(note: “brake system” is considered as distinct from “journal bearing” - see corresponding indefiniteness rejection); 
switching (i.e., by placing portion 19 into standby or sleep mode - see par. [0018]) the backup battery from a normal-power mode (i.e., the combination of self-sustaining mode of operation and normal mode of operation - see par. [0018])(note: “normal-power mode” is broad / non-specific and, thus, permissive of multiple sub-modes) into a low-power mode (i.e., standby / sleep mode - see par. [0018]) to conserve sufficient restart power (note: “to conserve sufficient restart power” is considered as a statement of intended use/result); and 
switching (via wake-up module 15) the backup battery back to the normal-power mode (i.e., specifically, the self-sustaining mode of operation of the identified/claimed “normal-power mode”- see par. [0018]) in response to the wake-up signal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Edenfield in view of Bertolotti et al. (US 10,202,965 - hereafter referred to as Bertolotti).

In reference to claims 2-5
Edenfield discloses:
The bearing protection arrangement according to claim 1.

Edenfield does not disclose:
the wind speed monitor is incorporated in a wind speed sensor arranged on an exterior of the wind turbine. (claim 2)
The bearing protection arrangement according to claim 2, wherein the wind speed sensor comprises a vertical axis anemometer. (claim 3)
The bearing protection arrangement according to claim 3, wherein the wind speed monitor comprises a rotary encoder configured to generate a digital wind speed value on a basis of a rotational velocity of the vertical axis anemometer. (claim 4)
The bearing protection arrangement according to claim 2, wherein the wind speed monitor comprises an ultrasonic wind speed sensor configured to generate a digital wind speed value on a basis of a rotational velocity of the vertical axis anemometer. (claim 5)

Bertolotti discloses:
a wind turbine comprising a wind speed sensor (10 - Figure 1) on an exterior thereof, wherein the wind speed sensor (see col.11:ll.54-57) can be a vertical axis anemometer (i.e., cup-based type) or an ultrasonic sensor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Edenfield to include achieving monitoring of the wind speed by use of a vertical axis anemometer or an ultrasonic sensor, as disclosed by Bertolotti, for the purpose of ensuring successful wind speed monitoring (due to use of a known device for this particular purpose and environment).


the wind speed monitor is incorporated in a wind speed sensor (Bertolotti - 10) arranged on an exterior of the wind turbine. (claim 2)
The bearing protection arrangement according to claim 2, wherein the wind speed sensor comprises a vertical axis anemometer (Bertolotti - cup-based type). (claim 3)
The bearing protection arrangement according to claim 3, wherein the wind speed monitor comprises a rotary encoder (note: a rotary encoder is inherent to producing a digital signal Vi from the Bertolotti cup-based type anemometer - see Bertolotti Figure 4 and col.11:ln.62) configured to generate a digital wind speed value (Vi - Bertolotti Figure 4 and col.11:ln.62) on a basis of a rotational velocity of the vertical axis anemometer. (claim 4)
The bearing protection arrangement according to claim 2, wherein the wind speed monitor comprises an ultrasonic wind speed sensor (Bertolotti) configured to generate a digital wind speed value (Vi - Bertolotti Figure 4 and col.11:ln.62)(note: a “digital wind speed value” is also inherent to the system of Edenfield, which involves digital control based on monitoring wind speed). (claim 5)

In reference to claim 6
Edenfield in view of Bertolotti addresses:
The bearing protection arrangement according to claim 4, wherein the wind speed monitor (Edenfield, as modified by Bertolotti) comprises a digital signal processor adapted to generate the wake-up signal (note: it is inherent for Edenfield wake-up module 15 to include a “digital signal processor adapted to generate the wake-up signal” since it communicates digitally with control unit 6 - see Edenfield par. [0018]) on the basis of the digital wind speed value.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edenfield in view of Bertolotti and Baker et al. (US 2011/0091321 - hereafter referred to as Baker).

In reference to claim 7
Edenfield in view of Bertolotti addresses:
The bearing protection arrangement according to claim 2.

Edenfield in view of Bertolotti does not address:
a rechargeable battery arranged to provide power to components of the wind speed monitor.  
As stated above, Bertolotti discloses that the wind speed sensor (see col.11:ll.54-57) can be an ultrasonic sensor.

	Baker discloses:
a wind turbine comprising a rechargeable battery for supplying power to sensors (see par. [0025]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Edenfield in view of Bertolotti to include a rechargeable battery connected to the sensor (i.e., ultrasonic wind sensor of Bertolotti), as disclosed by Baker, for the purpose of the permitting operation of the sensor in standstill (note: an ultrasonic sensor requires a power supply).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edenfield in view of Anderson (US 8,678,607).

In reference to claim 8
Edenfield discloses:
The bearing protection arrangement according to claim 1.

Edenfield does not disclose:
the mode switch module is configured to monitor a remaining battery capacity and to switch the backup battery into the low-power mode when the remaining battery capacity has decreased to a predefined minimum capacity.

Anderson discloses:
a battery, wherein the charge level of the battery is monitored, and wherein demands on the battery are reduced when the battery reaches a low charge level in order to converse energy (see col.8:ll.4-9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Edenfield to include monitoring the charge level of the battery and decreasing the demands on the battery when it reaches a low charge level, as disclosed by Anderson, for the purpose of conserving energy. In the proposed combination, the instant functionality can be considered as being part of the “mode switch module” of Edenfield since both concern operation of “backup battery”.



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edenfield in view of Applicant’s Admitted Prior Art (i.e., Applicant’s disclosure - hereafter referred to as APA).

In reference to claim 12
Edenfield discloses:
A wind turbine (1) comprising: 
18a rotary component (4), 
a number of auxiliary systems (note: “auxiliary systems” is not defined with regards to other elements of the wind turbine) arranged to restart (it is inherent for a wind turbine to have various systems for operating and, thus, restarting the wind turbine) the wind turbine after low wind-speed conditions (note: “after low-wind speed conditions” is considered as a statement of intended use); and 
a bearing protection arrangement according to claim 1.

Edenfield does not disclose:
a housing, and a journal bearing arranged between the housing and the rotary component.

APA discloses:
a wind turbine comprising a shaft supported by a journal bearing (see par. [0004]) extending between the shaft (20) and a housing (21 - Figure 8).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Edenfield to include a housing and a journal bearing extending between the rotary component and the housing, as disclosed by APA, for the purpose of ensuring adequate support of the rotary component.

In reference to claim 13
Edenfield in view of APA addresses:
A backup battery of the wind turbine according to claim 12, the backup battery being arranged to provide restart power to auxiliary systems, wherein a mode switch module is configured to switch the backup battery from a normal-power mode into a low-power mode to conserve sufficient restart power, and to switch the backup battery from the low-power mode back to normal-power mode in response to the wake-up signal originating from the wind speed monitor of the bearing protection arrangement of the wind turbine (note: the instant claim repeats limitations of parent claim 1 that are addressed by Edenfield).  

Claims 1-4, 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Edenfield.

In reference to claim 1 (as far as it is clear and definite)
APA discloses:
A bearing protection arrangement of a journal bearing (see the BACKGROUND section and par. [0047]) arranged between a housing (21 - Figure 8) and a rotary component (20 - Figure 8) of a wind turbine (Note: When reading the preamble in the context of the entire claim, the recitation “bearing protection… of a journal bearing arranged between a housing and rotary component of a wind turbine” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), the bearing protection arrangement comprises comprising:
a wind speed monitor (i.e. subsystems associated with wind speed sensor 25 that determine the wind speed measurement 250 - Figure 8) arranged to monitor wind speed in a vicinity of the wind turbine; and
a backup battery (24 - Figure 8) arranged to provide restart power to a number of auxiliaries (see par. [0047]) of the wind turbine including at least a brake system (23) of the journal bearing (note: “brake system” is considered as distinct from “journal bearing” - see corresponding indefiniteness rejection).

APA does not disclose:
the wind speed monitor is configured to generate a wake-up signal when the wind speed exceeds a pre-defined minimum;
a mode switch module, the mode switch module being configured to switch the backup battery from a normal-power mode into a low-power mode to conserve sufficient restart power after low wind-speed conditions, and to switch the backup battery from the low-power mode into a normal-power mode in response to the wake-up signal.

Edenfield discloses:
a wind turbine system that: 
(1) monitors wind speed (note: see par. [0018] stating “In case of a grid loss and low wind speeds a portion 19 of the control unit 6 may be placed in standby or sleep mode in order to save energy of the energy storing unit 9. Once wind speeds pick up, a wake-up module 15 wakes up the portion 19…”, which associates actions taken by the various systems as based on wind speed and, thus, implies the presence of a wind speed sensor);
(2) includes a backup battery (i.e., battery of energy storing unit 9 - par. [0018]) and a control unit (6);
self-sustaining mode of operation and normal mode of operation) into a low-power mode (i.e., standby or sleep mode - par. [0018]);
(4) switches the backup battery from the low-power mode into a normal-mode (i.e., specifically, the self-sustaining mode of operation - see last sentence of par. [0018]) via a wake-up signal generated by a module (i.e., wake-up module 15) that receives the wind speed information.

APA further discloses (see pars. [0009] and [0010]) a controller that controls various functions of the wind turbine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of APA to include a mode-switch module that switches (i.e., by reducing the energy demands thereon) the backup battery between a normal-mode and a standby/low-power mode, and vice versa, in response to wind speed information, as disclosed by Edenfield, for the purpose of conserving energy of the backup battery (note: see first sentence of Edenfield par. [0018]). Such a modification is envisaged as incorporating Edenfield wake-up module 15 into APA such that it receives wind speed information from the “wind speed monitor” and is in electrical communication with the APA controller, which controls the energy demands on the “backup battery”.

APA in view of Edenfield addresses:
the wind speed monitor (i.e., the combination of: (1) the subsystems of APA element 25 that determine the wind speed measurement 250, and (2) Edenfield wake-up module 15, which receives wind-speed information as implied by Edenfield par. [0018] stating “Once wind speed picks up, a wake-up module 15 wakes up the portion 19 of the control unit 6”) is configured to generate a wake-up signal (i.e., the signal generated by Edenfield wake-up module 15) when the wind speed exceeds a pre-defined minimum;
a mode switch module (i.e., the subsystem(s) of the APA controller that is in electrical communication with the “wind speed monitor” and the “backup battery”), the mode switch module being configured to switch the backup battery from a normal-power mode (i.e., the combination of self-sustaining mode of operation of Edenfield and normal mode of operation of Edenfield)(note: “normal-power mode” is broad / non-specific and, thus, permissive of multiple sub-modes) into a low-power mode (i.e., a sleep/standby mode, as in Edenfield) to conserve sufficient restart power after low wind-speed conditions, and to switch the backup battery from the low-power mode into a normal-power mode (i.e., the self-sustaining mode, as in Edenfield, of the identified “normal-power mode”) in response to the wake-up signal.

In reference to claim 2
APA in view of Edenfield addresses:
The bearing protection arrangement according to claim 1, wherein the wind speed monitor (i.e., subsystems of APA wind sensor 25 that determine the wind speed measurement 250, as modified to include Edenfield wake-up module 15) is incorporated in a wind speed sensor (25 - APA Figure 8) arranged on an exterior (see APA Figure 8) of the wind turbine. 

In reference to claim 3
APA in view of Edenfield addresses:
The bearing protection arrangement according to claim 2, wherein the wind speed sensor (APA - 25) comprises a vertical axis anemometer (see APA Figure 8). 

In reference to claim 4
APA in view of Edenfield addresses:
The bearing protection arrangement according to claim 3, wherein the wind speed monitor (i.e., subsystems of APA wind sensor 25 that determine the wind speed measurement 250, as modified to include Edenfield wake-up module 15) comprises a rotary encoder (note: a rotary encoder is inherent to producing digital signal from an anemometer) configured to generate a digital wind speed value on a basis of a rotational velocity of the vertical axis anemometer. 

In reference to claim 6
APA in view of Edenfield addresses:
The bearing protection arrangement according to claim 4, wherein the wind speed monitor (i.e., subsystems of APA wind sensor 25 that determine the wind speed measurement 250, as modified to include Edenfield wake-up module 15) comprises a digital signal processor adapted to generate the wake-up signal (note: it is inherent for Edenfield wake-up module 15 to include a “digital signal processor adapted to generate the wake-up signal” since it communicates digitally with control unit 6 - see Edenfield par. [0018]; furthermore, information is communicated digitally in the proposed combination) on the basis of the digital wind speed value.

In reference to claim 9 (as far as it is clear and definite)
APA in view of Edenfield addresses:
The bearing protection arrangement according to claim 1, wherein the backup battery (APA - 24) is arranged to provide restart power (see APA par. [0047]) to a brake system (APA - 23) of the journal bearing (note: “brake system” is considered as distinct from “journal bearing” - see corresponding indefiniteness rejection).

In reference to claim 10
APA in view of Edenfield addresses:
The bearing protection arrangement according to claim 1, wherein the backup battery (APA - 24) is arranged to provide restart power to a lubricant pump arrangement (see APA pars. [0008] and [0010]) of the journal bearing.

In reference to claim 11
APA in view of Edenfield addresses:
The bearing protection arrangement according to claim 1, wherein the backup battery (APA - 24) is arranged to provide restart power to a yaw system (see APA par. [0013]) of the wind turbine.

In reference to claim 12
APA in view of Edenfield, as combined in the rejection of claim 1, addresses:
A wind turbine (see APA Figure 8) comprising: 
18a rotary component (APA - 20), a housing (APA - 21), and a journal bearing (see APA BACKGROUND section and par. [0047]) arranged between the housing and the rotary component; 
a number of auxiliary systems (see APA par. [0047]) arranged to restart the wind turbine after low wind-speed conditions; and 
a bearing protection arrangement according to claim 1.

In reference to claim 13
APA in view of Edenfield addresses:
A backup battery of the wind turbine according to claim 12, the backup battery being arranged to provide restart power to auxiliary systems, wherein a mode switch module is configured to switch the backup battery from a normal-power mode into a low-power mode to conserve sufficient restart power, and to switch the backup battery from the low-power mode back to normal-power mode in response to the wake-up signal originating from the wind speed monitor of the bearing protection arrangement of the wind turbine (note: the instant claim repeats limitations of parent claim 1).  

In reference to claim 14 (as far as it is clear and definite)
APA in view of Edenfield, as combined in the rejection of claim 1, addresses:
A method of protecting a journal bearing (see APA BACKGROUND SECTION and par. [0047]) of a wind turbine during standstill (Note: When reading the preamble in the context of the entire claim, the recitation “protecting a journal bearing of a wind turbine during standstill” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), the method comprising:  
providing a wind speed monitor (APA - 25, as modified to include Edenfield wake-up module 15) to measure wind speed in the a vicinity of the wind turbine and to generate a wake-up signal (as in Edenfield) when the wind speed exceeds a pre-defined minimum; 
providing a backup battery (APA - 24) to provide restart power to a number of auxiliaries (see APA par. [0047]) of the wind turbine including at least a brake system (APA - 23) of the journal bearing (note: “brake system” is considered as distinct from “journal bearing” - see corresponding indefiniteness rejection); 
switching (due to the modification over Edenfield) the backup battery from a normal-power mode into a low-power mode to conserve sufficient restart power; and 
switching (due to the modification over Edenfield) the backup battery back to the normal-power mode in response to the wake-up signal.  

In reference to claim 15
APA in view of Edenfield addresses:
The method according to claim 14.

Edenfield further discloses (see pars. [0016] and [0017]) that, in the self-sustaining mode, lubricant is still supplied to the bearings of the wind turbine and APA further discloses (see par. [0008]) that lubricant is supplied to the journal bearing by a pump.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of APA in view of Edenfield to calculate an amount of energy needed to lubricate the bearings, as further disclosed by Edenfield, for the purpose of achieving the self-sustaining mode of Edenfield. Since APA provides lubrication to the bearings via a pump, then such energy calculation would necessarily require determination of the energy required to operate the pump.

APA in view of Edenfield therefore also addresses:
a predefined minimum capacity of the backup battery for providing restart power is determined in a prior step of calculating an amount of energy necessary (note: strike-through text is ignored due to the presence of “or”) or to operate a lubricant pump (APA) of the journal bearing (APA).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Edenfield and Bertolotti.

In reference to claim 5
APA on view of Edenfield addresses:
The bearing protection arrangement according to claim 2.


the wind speed monitor comprises an ultrasonic wind speed sensor configured to generate a digital wind speed value on a basis of a rotational velocity of the vertical axis anemometer. 

Bertolotti discloses:
a wind turbine comprising a wind speed sensor (10 - Figure 1) on an exterior thereof, wherein the wind speed sensor (see col.11:ll.54-57) can be a vertical axis anemometer (i.e., cup-based type) or an ultrasonic sensor.

APA further discloses that the wind speed sensor (25) is an anemometer-type (see Figure 8).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of APA in view of Edenfield to substitute an ultrasonic sensor for the anemometer-type wind sensor since they are recognized equivalents for this particular purpose and environment.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Edenfield, Bertolotti, and Baker et al. (US 2011/0091321 - hereafter referred to as Baker).

In reference to claim 7
APA on view of Edenfield addresses:
The bearing protection arrangement according to claim 2.

APA in view of Edenfield does not address:
a rechargeable battery arranged to provide power to components of the wind speed monitor.  
Bertolotti discloses:
a wind turbine comprising a wind speed sensor (10 - Figure 1) on an exterior thereof, wherein the wind speed sensor (see col.11:ll.54-57) can be a vertical axis anemometer (i.e., cup-based type) or an ultrasonic sensor.

APA further discloses that the wind speed sensor (25) is an anemometer-type (see Figure 8).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of APA in view of Edenfield to substitute an ultrasonic sensor for the anemometer-type wind sensor since they are recognized equivalents for this particular purpose and environment.

	Baker discloses:
a wind turbine comprising a rechargeable battery for supplying power to sensors (see par. [0025]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of APA in view of Edenfield and Bertolotti to include a rechargeable battery connected to the sensor (i.e., ultrasonic wind sensor of Bertolotti), as disclosed by Baker, for the purpose of the permitting operation of the sensor in standstill.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Edenfield and Anderson (US 8,678,607).

In reference to claim 8
APA in view of Edenfield addresses:
The bearing protection arrangement according to claim 1.

APA in view of Edenfield does not address:
the mode switch module is configured to monitor a remaining battery capacity and to switch the backup battery into the low-power mode when the remaining battery capacity has decreased to a predefined minimum capacity.

Anderson discloses:
a battery, wherein the charge level of the battery is monitored, and wherein demands on the battery are reduced when the battery reaches a low charge level in order to converse energy (see col.8:ll.4-9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of APA in view of Edenfield to include monitoring the charge level of the battery and decreasing the demands on the battery when it reaches a low charge level, as disclosed by Anderson, for the purpose of conserving energy. In the proposed combination, the instant functionality can be considered as being part of the “mode switch module” of APA in view of Edenfield since both concern operation of “backup battery”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745